DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102 & 103
Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garbe-Schonberg (“Nano-particulate pressed powder tablets for LA-ICP-MS”, J. Anal. At. Spectrom., 2014, 29, 990-1000) as set forth in the last office action and reiterated below.
	Claim 1: Garbe-Schonberg teaches a method of making nano-particulate pressed tablets comprising:
- producing a fine-ground powder (p) with grain size < 75 um,
- wet-grinding the fine-ground powder using a ball mill to produce a ground
material,
- transferring and freeze-drying the ground material to produce a nanopowder,
- re-homogenizing the dried nanopowder to produce a dried and re-
homogenized nanopowder. - Pressing a portion of the dried and re-homogenized nanopowder without using a binder (Garbe-Schonberg, page 992, section 2.1).
	Garbe-Schonberg reports the nanopowder having a grain size D95-<1 m (page 994, Figure 2C and page 995, last paragraph); thus, it is necessarily inherent that the D90 of the nanopowder is also <1m.

	Claim 2: Garbe Schonberg reports nanoparticles of 10-100 nm by using submillimeter-sized glass milling balls (Garbe Schonberg, page 995, left column, section 3.3).
	Claims 3-4 and 8-9: The pressing step is conducted using a standard tablet press and applying 10t pressure factor (Schonberg, page 992, left column, section 2.1), which is well within the claimed range of 2 to 80t (claim 3), 3-40t (claim 8) and 5-20t (claim 9).
	Claim 5: Wet-grinding is carried with a liquid including water or organic solvent (Schonberg, page 992, left column, section 2.1 and page 995, left column, first paragraph).
	Claim 6: Pressed tablets are resulted from the method discussed in claims 1-4 above (Schonberg, page 992, section 2.1).
	Claim 7: The tablets are used as a reference material for calibration of equipment in solid-state laser ablation microanalysis (Schonberg, abstract and page 991, right column, second paragraph).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Garbe- Schonberg.
	Garbe-Schonberg teaches the claimed method for making pressed tablets as discussed above. Garbe-Schonberg teaches reducing the grain size of the starting powder to D95 of <1m by wet grinding (page 992, section 2.1, page 994, Figure 2C and page 995, last paragraph). Schonberg further teaches using sub-millimeter-sized 
glass beads as milling balls in order to achieve nanoparticles in the 10-100 nm range (Garbe Schonberg, page 995, left column, section 3.3). Therefore, the PHOSITA would have found it obvious as a matter of choice to utilize smaller milling balls as taught by Schonberg if smaller nanoparticles (10-100nm) are desired by wet grinding (page 992, section 2.1, page 994, Figure 2C and page 995, last paragraph). Schonberg further teaches using sub-millimeter-sized glass beads as milling balls in order to achieve nanoparticles in the 10-100 nm range (Garbe Schonberg, page 995, left column, section 3.3). Therefore, the PHOSITA would have found it obvious as a matter of choice to utilize smaller milling balls as taught by Schonberg if smaller nanoparticles (10-100nm) are desired.

Response to Arguments
Applicant argues that Garbe-Schonberg does not achieve nanopowder with a D90<1m by characterizing the 95% stated at page 995, last paragraph, as to mean 95% of the D50; that is, “more than 95% of the 50% of particles with a diameter of less than 1.5 m are smaller than 1 m.”  The Examiner disagrees.  There are two size categories for the powder, one is “grain size” or “powder size”, and the other is “particle size” or “primary particle size”.   The particle size listed at Table 4 refers to “grain size” while the statement in the last paragraph at page 995 refers to primary particle size.  The words “of all particles” in the phase “more than 95% of all particles” cannot possibly be referred to just 95% of D50 diameter as characterized by Applicant.  That’s not how D50 is technically defined.  Note that the parameters in Table 4 is termed “grain size distribution” while the 95% of all particles” is referred to as “particle size distribution”.  Also note the term “nano-particulate pressed powder” in the title and throughout the article. It would not have been “nano-particulate” if the particle sizes of the particulates are all in the micron sizes as depicted in Table 4 or argued by Applicant.  Furthermore, note the statement at page 996, right column, second paragraph, “As soon as particles are smaller than 100 nm, the effects of the Coulomb electrostatic force and the van der Waals force will re-aggregate these particles explaining the high cohesion of nano-particulate powders. The benefit of improved cohesion of nano-particulate pressed powders for laser ablation is illustrated in Fig. 3 showing smooth surfaces of the tablet, and of crater walls and bottom that are not very different from ablation pits in glass.” (emphasis added).  All of these statements confirm that more than 95% of all particles are in nanometer size; in other words, their D95 is smaller than 1 micron.

Applicant's arguments filed June 21, 2022 have been fully considered but they are not persuasive for the reasons discussed above.  However, Applicant’s arguments regarding the rejection under 35 USC 112 are found persuasive and that rejection has been withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        


September 22, 2022